LAND, J.
Plaintiff sued the defendant for $10,000 damages for an alleged broken leg, fractured by a heavy barrel, negligently and carelessly rolled off a wagon upon the plaintiff as she was passing along the sidewalk.
As a matter of fact, plaintiff’s leg was not broken or fractured by the barrel, but was lacerated to some extent on the rear portion between the knee and the ankle.
The defense was that the plaintiff was injured by carelessly walking against the barrel.
[1, 2] There was judgment for plaintiff for $500 and costs. Defendant has appealed, and the plaintiff has answered, praying for an increase of the amount of the award of damages.
Plaintiff was carried to the Charity Hospital on one of its ambulances, and there the injury was diagnosed as “contusion of left leg.” The following note of the case was entered :
“Patient says a man dropped a heavy barrel on left leg with the intent she thinks of hurting her. Her leg pained her very much. She was brought to hospital in ambulance. Above diagnosis made and post gutter splints applied.”
The next day the plaintiff was sent to the X-ray department for examination on “left leg — from mid one-third up and including the knee joint.” The report was, “No fracture.”
On the third day after her reception the plaintiff was allowed to go home, and on the fifth day was discharged. The medical testimony adduced on the trial failed to show any fracture of the leg, or any other injury beyond a painful contusion.
That the plaintiff was struck from behind by a heavy barrel carelessly thrown from a wagon onto the sidewalk by one of defendant’s employes was proven to the satisfaction of the trial judge.
We cannot say that the finding is erroneous, and see no good reason for a decrease, or for an increase, in the amount awarded as damages.
Judgment affirmed.
SOMMERVILLE, J., takes no part.